19-1743
    Duran-Palacios v. Garland
                                                                                   BIA
                                                                             Poczter, IJ
                                                                           A209 236 273

                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall
    United States Courthouse, 40 Foley Square, in the City of
    New York, on the 12th day of May, two thousand twenty-one.

    PRESENT:
             JON O. NEWMAN,
             ROBERT D. SACK,
             RICHARD J. SULLIVAN,
                  Circuit Judges.
    _________________________________________

    MARTA ANGELA DURAN-PALACIOS,
             Petitioner,

                      v.                                         19-1743
                                                                 NAC
    MERRICK B. GARLAND, UNITED
    STATES ATTORNEY GENERAL,
             Respondent.
    _________________________________________

    FOR PETITIONER:                    Bruno Joseph Bembi, Hempstead,
                                       NY.

    FOR RESPONDENT:                    Andrew N. O’Malley, Senior
                                       Litigation Counsel; Michele Y. F.
                                       Sarko, Attorney, Office of
                                       Immigration Litigation, United
                             States Department of Justice,
                             Washington, DC.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioner Marta Angela Duran-Palacios, a native and

citizen of El Salvador, seeks review of a June 3, 2019

decision of the BIA affirming a February 7, 2018 decision of

an Immigration Judge (“IJ”) denying asylum, withholding of

removal, and relief under the Convention Against Torture

(“CAT”).   In re Marta Angela Duran-Palacios, No. A209 236 273

(B.I.A. June 3, 2019), aff’g No. A209 236 273 (Immig. Ct.

N.Y. City Feb. 7, 2018).     We assume the parties’ familiarity

with the underlying facts and procedural history.

    We have reviewed both the IJ’s and the BIA’s opinions

“for the     sake of   completeness.”   Wangchuck v.   Dep’t   of

Homeland Sec., 448 F.3d 524, 528 (2d Cir. 2006).       We review

the BIA and IJ’s factual findings under the         substantial

evidence standard, and we review questions of law de novo.

See 8 U.S.C. § 1252(b)(4)(B); Paloka v. Holder, 762 F.3d 191,

195 (2d Cir. 2014).

    An applicant for asylum and withholding of removal “must
                                2
establish that race, religion, nationality, membership in a

particular social group, or political opinion was or will be

at least one central reason for persecuting the applicant.”

8 U.S.C. § 1158(b)(1)(B)(i); see also id. § 1231(b)(3)(A);

Matter of C-T-L-, 25 I. & N. Dec. 341, 348 (B.I.A. 2010)

(applying   one   central    reason    standard   to    withholding   of

removal).    The agency did not err in finding that Duran-

Palacios failed to demonstrate a nexus between the harm she

fears from gangs and her membership in the particular social

group of her family.        Contrary       to          Duran-Palacios’s

contention, the Attorney General’s decision in Matter of L-

E-A-, 27 I. & N. Dec. 581 (A.G. 2019) is not material or

helpful to her case.    In that decision, the Attorney General

concluded that “a nuclear family will not, without more,

constitute a ‘particular social group’ because most nuclear

families are not inherently socially distinct.”             27 I. & N.

Dec. at 589.

    But even assuming, as the IJ did here, that Duran-

Palacios’s family is a cognizable social group, the agency

did not err in concluding that she failed to demonstrate that

her membership in her family was a central reason for the

harm she allegedly fears.      Tragically, gang members from one

                                  3
gang murdered Duran-Palacios’s husband, while members of a

different     gang    threatened           her       daughter   for    recruitment

purposes and attempted to extort Duran-Palacios as they had

done with her neighbors.               But Duran-Palacios provided no

evidence from which to infer that the latter group of gang

members – who are different from those who murdered her

husband – targeted her on account of her membership in her

immediate        family.        See        8 U.S.C.        §§ 1158(b)(1)(B)(i),

1231(b)(3)(A); see also Yueqing Zhang v. Gonzales, 426 F.3d

540, 545 (2d Cir. 2005) (requiring applicant to show nexus

“through     direct        or   circumstantial             evidence”       of     the

persecutor’s motive); cf. Ucelo-Gomez v. Mukasey, 509 F.3d

70, 73 (2d Cir. 2007) (“When the harm visited upon members of

a   group   is    attributable        to       the    incentives      presented    to

ordinary criminals rather than to persecution, the scales are

tipped   away     from     considering          those    people    a   ‘particular

social group’ within the meaning of the [Immigration and

Nationality       Act].”).       Because             Duran-Palacios     failed     to

establish a nexus between the harm she fears and her family

membership, the agency did not err in denying asylum and

withholding of removal.           See 8 U.S.C. §§ 1158(b)(1)(B)(i),

1231(b)(3)(A).

                                           4
      Unlike asylum and withholding of removal, CAT relief does

not require that petitioner establish a nexus between the

threatened harm and membership in a particular group.                       See

8 C.F.R. § 1208.16(c)(2).          But an applicant must still show

that she would “more likely than not” be tortured by or with

the   acquiescence         of    the    government.          See       8 C.F.R.

§§ 1208.16(c)(2), 1208.18(a)(1); Khouzam v. Ashcroft, 361

F.3d 161, 170–71 (2d Cir. 2004).               The agency did not err in

finding that Duran-Palacios failed to establish a likelihood

of torture, let alone torture by or with the acquiescence of

the government, because she did not suffer past torture or

provide any evidence that she would likely suffer torture in

the future.      See 8 C.F.R. § 1208.16(c)(2), (3); see also

Savchuck v. Mukasey, 518 F.3d 119, 123 (2d Cir. 2008) (“[A]n

alien will never be able to show that [s]he faces a more

likely than not chance of torture if one link in the chain

cannot   be   shown   to    be   more       likely   than   not   to    occur.”

(internal quotation marks omitted)); Huang v. U.S. INS, 421

F.3d 125, 129 (2d Cir. 2005) (“In the absence of solid support

in the record . . . [an applicant’s] fear is speculative at

best.”).      Further, though Duran-Palacios asserted in her

asylum application and her brief on appeal that “the gangs in

                                        5
El Salvador are the government” and “the police work for [the

gangs],” she did not substantiate these far-reaching claims

with evidence.     Petitioner’s Br. 5.            General conditions of

violence in El Salvador are insufficient to satisfy Duran-

Palacios’s burden for CAT relief.              See Wang v. Ashcroft, 320

F.3d 130, 144 (2d Cir. 2003) (holding that beyond general

country    conditions      evidence       demonstrating    incidents   of

torture in a country, an applicant for CAT relief must provide

some    evidence   “that    someone       in    his   particular   alleged

circumstances is more likely than not to be tortured.”).

       For the foregoing reasons, the petition for review is

DENIED.    All pending motions and applications are DENIED and

stays VACATED.

                                 FOR THE COURT:
                                 Catherine O’Hagan Wolfe,
                                 Clerk of Court




                                      6